Citation Nr: 0006040	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 RO 
decision which denied an increase in a 40 percent rating for 
a low back disability.  


FINDINGS OF FACT

The veteran's service-connected low back disability is 
productive of no more than severe limitation of motion of the 
low back and severe lumbosacral strain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5292, 5293, 
5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1969 to 
October 1970.  A review of his service medical records 
reveals that the veteran aggravated a back condition that 
existed prior to service.  He was subsequently seen on 
several occasions for complaints of low back pain, and 
diagnoses included lumbosacral strain and paravertebral 
muscle spasm.  

In an October 1970 decision, the RO granted service 
connection for low back strain, with a 20 percent evaluation.  
In a January 1991 decision, the RO increased the evaluation 
for service-connected low back strain to 40 percent 
disabling.  

Recently submitted Social Security Administration (SSA) 
records largely consist of reports which were previously of 
record relating to treatment and evaluation of the veteran's 
low back pain and other ailments.  A February 1992 decision 
by an administrative law judge shows that the veteran was 
awarded SSA disability benefits based on multiple 
disabilities including lumbosacral radiculopathy, 
hypertension, bronchitis, and conjunctivitis.  

A February 1995 VA medical record reflects that the veteran 
reported chronic low back pain and numbness in the legs.  
Straight leg raising test was negative.  X-rays of the low 
back were normal.  The diagnostic assessment was chronic low 
back pain.  Other treatment records from 1993 to 1995 contain 
some references to low back complaints, but the records 
primarily concern unrelated ailments.

In March 1995, the veteran filed his current claim for an 
increased rating for a low back condition.

VA treatment records from March 1997 show that the veteran 
reported constant low back pain.  The diagnostic assessment 
was chronic low back pain and a tendency to overmedicate.  

The veteran was seen at a VA pain clinic in July 1997 
reporting a history of intermittent aching in the lower back 
with radiation down the lower extremities, worse on the left.  
He said that increased activity and cold, damp weather 
aggravated the pain condition.  It was noted that the veteran 
refused a full physical examination due to left-sided pain.  
Multiple areas of point tenderness were noted.  The 
diagnostic impression was non-neuroanatomic low back pain and 
history of non-steroidal anti-inflammatory drug (NSAID) 
abuse.  The examiner recommended a psychiatric consultation.  

A November 1997 VA medical record reveals that the veteran 
presented with multiple complaints, including chronic back 
pain.  The examiner related that his gait was essentially 
normal from the waiting area.  It was noted that the veteran 
was not fully compliant with range of motion requests for his 
back.  He was able to stand on toes and heels and was able to 
sit without apparent discomfort.  The diagnostic impression 
was chronic pain syndrome, non-anatomic basis.  

Additional VA treatment records from 1998 and 1999 refer to 
non-anatomic low back pain, and the veteran was also treated 
for various ailments unrelated to the back.

On VA examination in June 1999, the veteran reported he 
worked part-time as a food service worker.  He complained of 
severe back problems which interfered with his ability to 
work full-time.  He stated that he was not pain free at any 
time.  He related that pain included muscle spasms or 
tightness and was exaggerated by any degree of lifting, 
bending forward or twisting sideways.  The veteran described 
occasional discomfort going down from his buttocks towards 
his right leg.  He retained feeling in both of his legs.  He 
indicated that he wore a corset with some relief and walked 
with a cane for balance.  He also noted decreased sexual 
function.  The veteran had no tenderness directly over the 
vertebral column.  It was noted that his back was very tense 
and he reported pain on paralumbar palpation, more on the 
left than the right.  The examiner noted that range of motion 
of the spine was markedly reduced, presumably due to pain.  
Extension was to 15 degrees with forward bending of 10 
degrees.  When encouraged, the veteran proceeded to 30 
degrees forward bending, but with pain.  Lateral bending was 
15 degrees on both sides; he was able to proceed to 40 
degrees with pain.  Rotation was 10 degrees on the left and 
15 degrees on the right.  He was reluctant to move further 
due to pain.  The veteran had pain on straight leg raising on 
the left and right at 40 and 60 degrees, respectively.  No 
objective evidence of weakness of either lower extremity was 
observed.  The diagnosis was chronic lumbar strain with 
painful, reduced motion and symptoms of radiculopathy.  The 
examiner commented that the veteran exaggerated his stiffness 
and back pain symptoms.  X-rays of the lumbar spine were 
normal.  

II.  Analysis

The veteran's claim for an increase in a 40 percent rating 
for a low back disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The maximum rating for lumbosacral strain is 40 percent, and 
such is assigned when severe in degree, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.  The maximum rating for 
limitation of motion of the lumbar spine is 40 percent, and 
such is assigned when severe in degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The historical medical evidence shows 
varying degrees of low back motion, and the most recent VA 
examination in 1999 restricted motion of the low back was 
moderate to severe in degree, with pain.  The diagnosis was 
chronic lumbar strain with painful, reduced motion and 
symptoms of radiculopathy.  The examiner noted that the 
veteran exaggerated back pain symptoms.  Other recent VA 
records reflect non-anatomic low back pain.  In any event, 
the veteran is already in receipt of the maximum 40 percent 
rating for either limitation of motion of the lumbar spine or 
lumbosacral strain.  

Ankylosis of the lumbar spine is rated 40 percent when 
favorable and 50 percent when unfavorable.  38 C.F.R. 
§ 4.71a, Code 5289.  This code is inapplicable as the medical 
evidence shows the veteran's lumbar spine still has some 
motion and is not fixed in one position (ankylosed).  The 
veteran does not have ankylosis of the lumbar spine, let 
alone unfavorable ankylosis as required for a higher rating 
of 50 percent under Code 5289.  

The Board has considered whether an increased rating for the 
low back disability may be assigned under the criteria for 
intervertebral disc syndrome.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; a 60 percent rating is 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  Several medical records, 
including the 1999 VA examination, show low back pain with 
symptoms of radiculopathy.  While the veteran has 
subjectively reported some neurological symptoms, there is no 
diagnosis of intervertebral disc syndrome of the low back.  
Even assuming that such disc disability exists, the veteran 
clearly does not have pronounced intervertebral disc 
syndrome, as described in Code 5293, and thus a higher rating 
of 60 percent is not permitted under this code.  

The weight of the evidence shows the veteran's low back 
disability is no more than 40 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating in excess of 40 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  





ORDER

An increased rating for a low back disability is denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

